Case 18-12794-KG Doc 177 Filed 01/09/19 Page 1 of 13

IN THE UNITEI) STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

-»-- -- x
In re Chapter 11
CHECKoUTIHnJHNG(xHuga¢L, § CMeNaiaqzaM(KG)
I)ebi@rs.‘ l Joinrhyitdininiszered
...... - ;

NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
HEARING ON JANUARY 11, 2019 AT 9:00 A.M. (EST)2

I. CONTINUED MATTERS:

l. Motion of Debtors for Entry of an Order Authorizing the Filing Under Seal of the
Proposed Debtor-in-Possession Financing Fee Letter [D.l. 95; filed December 13,
2018]

ResponSe/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST); extended to
January 9, 2019 at 10:00 a.rn. (EST) for the Oftice
of the United States Trustee for the District of
Delaware (the “U.S. Trustee”) only

ReSponses/Obiections Received:

 

A. Informal comment from the Office of the United States Trustee

 

l The Debtors in these chapter l l cases, along with the last four digits of each Del)tor’s federal
tax identification number, are: Catalina Marketing Corporation (9007); Catalina Marketing Procurement,
LLC (9333); Catalina Marketing Technology Solt:tions, lnc. (87`28); Catalina Marketing Worldwide, LLC
(968?); Cellfire Inc‘ (5599); Checkout Holding Corp. (4651); Modiv Media, lnc. (3507); PDM Group
Holdings Corporation (9§48); PDM l~loldings Corporation (5025); PDM Interrnediate Holdings A
Corporation (6409); and PDM lnterrnediate Hcldings B Corporation (32?8). The Debtors’ principal
offices are located at 200 Carillon Parkway, St. Petersburg, FL 33716.

2 The hearing will be before The Honorable Kevin Gross at the United States Banl<ruptcy Court
for the District of Delaware, 824 North l\/larket Street, 6th Floor, Courtroorn 3, Wilmington, Delaware
19801. Any party who wishes to appear telephonically at such hearing must contact COURTCALL, LLC
at 866-582-6878 prior to 12:00 p.m. (noon) (Eastern Daylight Time) on Thursday, January 10, 2019,
to register his/her telephonic appearance in accordance with the fnsh*ucrions for Telephonic Appearances
Ejjrective January 5, 2005, Revz`sed May ]], 201 8.

Rl,Fl 20603095v.l

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 2 of 13

Related Documents:

i. Notice of Filing Confidential Debtor~in~Possession Financing Fee Letter
Under Seal (SEALED) [D.I. 93; filed Decernber 13, 2018]

ii. Notice of Filing Confidential Debtor-in~Possession Financing Fee Letter
Under Seal (REDACTED) [D.l. 94; filed Decernber 13, 2018]

Status:The Debtors have resolved the informal comments received from the U.S.
Trustee in connection with this matter. The hearing on this matter has been
continued to the hearing scheduled for January 17, 2019 starting at 1 1 :00 a.rn.
(EST).

2. Motion of Debtors for (l) Authority to (A) Obtain Postpetition Senior Secured
Financing, (B) Use Cash Collateral, (C) Grant Adequate Protection to Prepetition
Secured Parties, (D) Grant Liens and Superpriority Claims, (E) Modify the
Autornatic Stay, and (ll) Related Relief [D.I. 30; filed December 12, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:()0 p.rn. (EST)

Responses/Obiections Received:

 

A. Objection by the Nielsen Company (US) LLC and NC Ventures, LLC to Motion
of Debtors for (l) Authority to (A) Obtain Postpetition Senior Secured Financing,
(B) Use Cash Collateral, (C) Grant Adequate Protection to Prepetition Secured
Parties, (D) Grant Liens and Superpriority Clairns, (E) Modify the Autornatic
Stay, and (li) Related Relief` [D.I. 159 ; filed January 4, 2019]

Related Documents:

i. Notice of Filing of 13 Week Budget in Connection with “Motion of Debtors
for (l) Authority to (A) Obtain Postpetition Senior Secured Financing, (B)
Use Cash Coilateral, (C) Grant Adequate Proteetion to Prepetition Secured
Parties, (D) Grant Liens and Superpriority Claiins, (E) Modif`y the Autoinatic
Stay, and (ll) Related Relief” [D.l. 30] [D.I. 76; filed Decernber 12, 2018]

ii. Arnended Notice of Filing of Approved Budget in Connection with “Motion
of Debtors for (I) Authority to (A) Obtain Postpetition Senior Secured
Financing, (B) Use Cash Collateral, (C) Grant Adequate Protection to
Prepetition Secured Parties, (D) Grant Liens and Superpriority Claiins, (E)
Modify the Autornatic Stay, and (H) Related Relief” [D.I. 30] [D.l. 92; filed
December 13, 2018]

iii. Notice of Filing Confidential Debtor-in~Possession Financing Fee Letter
Under Seal (SEALED) [D.I. 93; filed December 13, 2018]

RLFE 20603095\/,1

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 3 of 13

iv.

vi.

vii.

viii.

Notice of Filing Confidential Debtor-in-Possession Financing Fee Letter
Under Seal (REDACTED) [D.l. 94; filed December 13, 20l8]

interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507 and
Bankruptcy Rules 2002, 4001 and 9014 for (l) Authority to (A) Obtain Post-
Petition Senior Secured Financing, (B) Use Cash Collateral, (C) Grant
Adequate Protection to Prepetition Secured Parties, (D) Grant Liens and
Superpriority Claims, and (E) Modif`y the Automatic Stay, and (ll) Related
Relief [D.l. 106; filed December 13, 2018]

Notice of(A) Entry of“lnterim Order Pursuant to 11 U.S.C. §§ 105, 361, 362,

363, 364, and 507 and Bankruptcy Rules 2002, 4001 and 9014 for (l)
Authority to (A) Obtain Post-Petition Senior Secured Financing, (B) Use Cash
Collateral, (C) Grant Adequate Protection to Prepetition Secured Parties, (D)
Grant Liens and Superpriority Claims, and (E) Modify the Automatic Stay,
and (H) Related Relief" and (B) Scheduling of a Final Hearing Thereon [D.l.
l20; filed December 13, 2018]

Notice of Filing of Execution Version of Credit Agreement in Connection
with “Motion of Debtors for (I) Authority to (A) Obtain Postpetition Senior
Secured Financing, (B) Use Cash Collateral, (C) Grant Adequate Protection to
Prepetition Secured Parties, (D) Grant Liens and Superpriority Claims, (E)
Modify the Automatic Stay, and (H) Related Relief” [D.l. 30] [D.I. 132; filed
Decernber 17, 2018]

Re-Notice of Final Hearing on Connection with “Motion of Debtors for (l)
Authority to (A) Obtain Postpetition Senior Secured Financing, (B) Use Cash
Collateral, (C) Grant Adequate Protection to Prepetition Secured Parties, (D)
Grant Liens and Superpriority Claims, (E) Modify the Automatic Stay, and
(ll) Related Relief” D.l. 30] [D.l. 163; filed January 7, 20l9]

Status: The hearing on this matter has been continued to the hearing scheduled for

January 17, 2019 starting at 11:00 a.m. (ET).

II. UNCONTESTED MATTERS WITH A CERTIFICATION OF NO
OBJECTION/CERTIFICATION OF C()UNSEL:

3. Motion of Debtors Pursuant to ll U.S.C. §§ 105(a), 363(b), 363(0), 364(a), and
503(b)(i) and Fed. R. Bankr. P. 6003 and 6004 for (I) lnterim and Final Authority to
(A) Continue Existing Cash Management System, (B) Honor Certain Prepetition
Obligations Related Thereto, and (C) Maintain Business Forms and_ExiSting Bank
Accounts; and (Il) Related Relief [D.l. 3; filed December 12, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.rn. (EST)

Rl_,Fl 20603095v.l

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 4 of 13

Responses/Obiections Received: None

 

Related Documents:

ii.

iii.

Status:

interim Order Pursuant to 11 U.S.C. §§ 105(a), 363(b), 363(0), 364(a), and
503(b)(1) and Fed. R. Banl<r. P. 6003 and 6004 (I) Authorizing Debtors to (A)
Continue Existing Cash Management System, (B) Honor Certain Prepetition
Obligations Related Thereto, and (C) l\/Iaintain Business Forins and Existing
Banl< Accounts; and (H) Granting Related Relief [D.I. 97', filed December 13,
2018]

Notice of (A) Entry of “Interim Order Pursuant to ll U.S.C. §§ 105(a),
363(13), 363(c), 364(a), and 503(b)(1) and Fed. R. Bankr. P. 6003 and 6004 (1)
Authorizing Debtors to (A) Continue Existing Cash Management System, (B)
Honor Certain l’repetition Obligations Related Thereto, and (C) Maintain
Business Forrns and Existing Bank Accounts; and (ll) Granting Related
Relief” and (B) Scheduling of a Final Hearing Thereon [D.l. 113; filed
December 13, 2018]

Certification of No Objection Regarding “Motion of Debtors Pursuant to 11
U.S.C. §§ 105(a), 363(b), 363(0), 364(a), and 503(‘0)(1) and Fed. R. Banl<r. P.
6003 and 6004 for (I) Interim and Final Authority to (A) Continue Existing
Cash Management System, (B) Honor Certain Prepetition O‘oligations Related
Thereto, and (C) Maintain Business Forms and Existing Bank Accounts; and
(Il) Related Relief"’ [D.l. 3] [D.l. 165; filed January 9, 2019]

On January 9, 2019, the Debtors filed a certification of no objection in connection
with this matter Consequently, a hearing with respect to this matter is only
required to the extent that the Court has any questions or concerns

4. l\/lotion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507(a) for interim
and Final Authority to Pay Prepetition Wages, Salaries, Commissions, Employee
Benefits, and Other Compensation and Maintain Employee Benefit Programs and to
Pay Related Administrative Obligations [D.l. 4; filed December 12, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST)

Responses/Obiections Received: None

Related Documents:

RLFl 20603095v.l

interim Order Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507(a)
Authorizing Debtors to Pay Prepetition Wages, Salaries, Commissions,
Ernployee Benefits, and Other Compensation and i\/laintain Employee Benefit
Programs and to Pay Related Administrative Obligations [D.I. 101; filed
December 13, 2018]

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 5 of 13

ii.

iii.

iv.

Status:

Notice of (A) Entry of “lnterim Order Pursuant to ll U.S.C. §§ 105(a),
363(b), and 507(a) Authorizing Debtors to Pay Prepetition Wages, Salaries,
Commissions, Employee Benefits, and Other Compensation and Maintain
Employee Benefit Programs and to Pay Related Administrative Obligations”
and (B) Scheduling of a Final Hearing Thereon [D.I. 114', filed December 13,
2018]

Supplement to the Motion of Debtors Pursuant to ll U.S.C. §§ 105(a),
363(b), and 507(a) for lnterirn and Final Authority to Pay Prepetition Wages,
Salaries, Commissions, Employee Benefits, and Other Compensation and
Maintain Employee Benefit Prograrns and to Pay Related Administrative
Obligations [D.l. 138; filed December 21, 2018]

Second Supplement to the Motion of Debtors Pursuant to ll U.S.C. §§
105(a), 363(b), and 507(a) for lnterim and Final Authority to Pay Prepetition
Wages, Salaries, Coinmissions, Employee Benefits, and Other Compensation
and Maintain Employee Benefit Programs and to Pay Related Administrative
Obiigations [D.l. 158; filed January 3, 2019]

Certification of No Objection Regarding “I\/lotion of Debtors Pursuant to ll
U.S.C. §§ lOS(a), 363(b), and 507(a) for Interim and Final Authority to Pay
Prepetition Wages, Salaries, Cornmissions, Employee Benefits, and Other
Compensation and Maintain Employee Benefit Prograrns and to Pay Related
Administrative Obligations” [D.I. 4] [D.I. 166; filed January 9, 2019]

On January 9, 2019, the Debtors filed a certification of no objection in connection
with this matter. Consequently, a hearing with respect to this matter is only
required to the extent that the Court has any questions or concerns

5. l\/lotion of Debtors Pursuant to ll U.S.C. §§ l05(a), 362(d), 363(b), and 503(b) for
lnterim and Final Authority to Continue their fnsurance Policies and Programs, Pay
all Obligations with Respect Thereto, and Related Relief [D.I. 5; filed December 12,

 

2018]
Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST)
Responses/Obiections Received: None

 

Related Documents:

ii.

RL,Fl 20603095v.1

lnterirn Order Pursuant to ll U.S.C. §§ lOS(a), 362(d), 363(b), and 503(b)
Authoiizing Debtors to Continue their lnsurance Policies and Programs Pay
all Obligations with Respect Thereto, and Granting Related Relief [D i.102‘,
filed December 13, 2018]

Notice of (A) Entry of “Interim Order Pursuant to 11 U.S.C. §§ lOS(a),
362(d), 363(b), and 503(b) Authorizing Debtors to Continue their insurance

5

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 6 of 13

iii.

Status:

Policies and Programs, Pay all Obligations with Respect Thereto, and
Granting Related Relief"’ and (B) Scheduling of a Final Hearing Thereon [D.l.
115; filed December l3, 2018]

Certification of No Objection Regarding “Motion of Debtors Pursuant to ll
U.S.C. §§ 105(a), 362(d), 363(b), and 503(b) for lnteriin and Final Authority
to Continue their lnsurance Policies and Programs, Pay all Obligations with
Respect Thereto, and Related Relief"’ [D.I. 5] [D.l. 167; filed January 9, 2019]

On January 9, 2019, the Debtors filed a certification of no objection in connection
with this matter. Consequently, a hearing with respect to this matter is only
required to the extent that the Court has any questions or concerns

6. Motion of Debtors Pursuant to ll U.S.C. §§ 105(a), 363(b), 507(a), and 541 for
Authority to Pay Certain Prepetition Taxes and Fees [D.l. 6; filed December 12,

 

2018]
Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST)
Responses/Obiections Received: None

 

Related Documents:

ii.

iii.

Status:

interim Order Pursuant to ll U.S.C. §§ 105(a), 363(b), 507(a), and 541
Authorizing Debtors to Pay Certain Prepetition Taxes and Fees [D.l. 104',
filed December 13, 2018]

Notice of (A) Entry of “lnterim Order Pursuant to ll U.S.C. §§ lOS(a),
363(b), 507(a), and 541 Authorizing Debtors to Pay Certain Prepetition Taxes
and Fees” and (B) Scheduling of a Final Hearing Thereon [D.l. 116; filed
Decernber 13, 2018]

Certification of No Objection Regarding “l\/lotion of Debtors Pursuant to il
U.S.C. §§ 105(a), 363(b), 507(a), and 541 for Authority to Pay Certain
Prepetition Taxes and Fees” [D.I. 6] [D.I. 168; filed January 9, 2019]

On January 9, 2019, the Debtors filed a certification of no objection in connection
with this matter. Consequently, a hearing with respect to this matter is only
required to the extent that the Court has any questions or concerns

7. Motion of Debtors Pursuant to ll U.S.C. §§ 105(a) and 363(b) for lnterim and Final
Authority to (I) Maintain and Administer Prepetition Customer Programs and (ll)
Pay and Honor Related Prepetition Obligations [D.l. 7; filed December l2, 2018]

Response/Obi ection Deadline: January 4, 2019 at 4:00 p.in. (EST)

Rhlil 20603095v.1

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 7 of 13

Responses/Obiections Received: None
Related Documents:

i. lnterim Order Pursuant to ll U.S.C. §§ 105(a) and 363(b) for lnterim
Authority to (I) Maintain and Administer Prepetition Customer Programs and
(ll) Pay and Honor Related Prepetition Obligations [D.l. 105; filed December
13, 2018}

ii. Notice of (A) Entry of “lnterim Order Pursuant to ll U.S.C. §§ lOS(a) and
363(b) for lnterirn Authority to (l) Maintain and Administer Prepetition
Customer Programs and (ll) Pay and Honor Related Prepetition Obligations”
and (B) Scheduling of a Final Hearing Thereon [D.l. ll'/'; filed December 13,
2018}

iii. Certification of No Objection Regarding “Motion of Debtors Pursuant to 11
U.S.C. §§ lOS(a) and 363(b) for Interim and Final Authority to (l) l\/Iaintain
and Administer Prepetition Customer Programs and (H) Pay and Honor
Related Prepetition Obligations” [D.l. 7] [D.l. l69; filed January 9, 2019]

Status: On January 9, 2019, the Debtors filed a certification of no objection in connection
with this matter. Consequently, a hearing with respect to this matter is only
required to the extent that the Court has any questions or concerns

8. Motion of Debtors Pursuant to ll U.S.C. §§ 105(a) and 366 Requesting Entry of
lnterim and Final Orders (l) Approving Debtors’ Proposed Form of Adequate
Assurance of Payment to Utility Providers, (ll) Establishing Procedures Providing
Adequate Assurance and Resolving Objections by Utility Providers, and (Ill)
Prohibiting Utility Providers from Aitering, Refusing, or Discontinuing Utility
Service [D.l. 8; filed December l2, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (ES'l`)
Responses/Obiections Received: None
Related Documents:

i. lnterim Order Pursuant to 11 U.S.C. §§ 105(a) and 366 (l) Approving
Debtors’ Proposed Form of Adequate Assurance of Payment to Utility
Providers, (ll) Establishing Procedures Providing Adequate Assurance and
Resolving Objections by Utility Providers, and (III) Prohibiting Utility
Providers from Altering, Refusing, or Discontinuing Utility Service [D.l. 98;
filed December 13, 2018]

ii. Notice of (A) Entry of “lnterim Order Pursuant to il U.S.C. §§ 105(a) and
366 (I) Approving Debtors’ Proposed Form of Adequate Assurance of
Payment to Utility Providers, (ll) Establishing Procedures Providing

7

RLFl 20603095v.l

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 8 of 13

iii.

Status:

Adequate Assurance and Resolving Objections by Utility Providers, and (lll)
Prohibiting Utility Providers from Altering, Refusing, or Discontinuing
Utility Service” and (B) Scheduling of a Final Hearing Thereon [D.l. 1183
filed December l3, 2018]

Certification of No Objection Regarding “Motion of Debtors Pursuant to 11
U.S.C. §§ 105(a) and 366 Requesting Entry of lnterim and Final Orders (I)
Approving Debtors’ Proposed Forrn of Adequate Assurance of Payment to
Utility Providers, (ll) Establishing Procedures Providing Adequate Assurance
and Resolving Objections by Utility Providers, and (lll) Prohibiting Utility
Providers from Altering, Refusing, or Discontinuing Utility Service” [D.l. 8]
[D.l. 170; filed January 9, 2019]

On January 9, 2019, the Debtors filed a certification of no objection in connection
with this matter. Consequently, a hearing with respect to this matter is only
required to the extent that the Court has any questions or concerns

9. Motion of Debtors Pursuant to ll U.S.C. §§ 105, 363, and 503 and Fed. R. Bankr. P.
6003 and 6004 for interim and Final Authority to Pay Prepetition Trade Claims in
Ordinary Course of Business [D.l. 10; filed December 12, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST)

Responses/Obi actions Received: None

Related Docuinents:

ii.

iii.

Status:

RLFl 20603095v.l

lnterim Order Pursuant to ll U.S.C. §§ 105, 363, and 503 and Fed. R. Banl<r.
P. 6004 Authorizing Debtors to Pay Prepetition Trade Clairns in Ordinary
Course of Business [D.l. 100; filed December 13, 2018]

Notice of (A) Entry of“lnterim Order Pursuant to ll U.S.C. §§ 105, 363, and
503 and Fed. R. Banl<r. P. 6003 and 6004 Authorizing Debtors to Pay
Prepetition l`rade Clairns in Ordinary Course of Business” and (B) Scheduling
ofa Final Hearing Thereon [D.l. ll9; filed December 13, 2018]

Certification of No Objection Regarding “Motion of Debtors Pursuant to 11
U.S.C. §§ l05, 363, and 503 and Fed. R. Bankr. P. 6003 and 6004 for lnterim
and Final Authority to Pay Prepetition Trade Claims in Ordinary Course of
Business” [D.l. 10] [D.l. 176; filed January 9, 2019]

On January 9, 2019, the Debtors filed a certification of no objection attaching a
revised form of unopposed order in connection with this matter. Consequently, a
hearing with respect to this matter is only required to the extent that the Court has
any questions or concerns

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 9 of 13

10. Application of Debtors for Entry of an Order Authorizing the Employment and
Retention of Richards, Layton & Finger, P.A. as Co-Counsel to the Debtors, Ntmc
Pro Ttmc to the Petition Date [D.l. 143; filed December 21, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST); extended to
January 9, 2019 at l0:00 a.rn. (EST) for the U.S.

Trustee only

Responses/Obiections Received:

 

A. informal comment from the Office of the United States Trustee

Related Docurnents:

i. Certification of Counsel Concerning Order Authorizing the Employrnent and
Retention of Richards, Layton & Finger, P.A. as Co-Counsel to the Debtors,
Nunc Pro Tunc to the Petition Date [D.I. 172', filed January 9, 2019]

Status: The Debtors have resolved the informal comments received from the U.S. Trustee
in connection with this matter. In that regard, on January 9, 2019, the Debtors
filed a certification of counsel attaching a revised form of agreed order in
connection with this matter. Consequently, a hearing with respect to this matter is
only required to the extent that the Court has any questions or concerns

ll. l\/lotion of Debtors for Entry of Order (i) Establishing Procedures for lnterim

Compensation and Reimbursement of Expenses of Professionals and (li) Granting
Related Relief [D.i. 144', filed December 21, 2018]

Response/Objection Deadline: January 4, 2019 at 4:00 p.m. (EST)
Resnonses/Objections Received: None
Related Documents:

i. Certification of No Objection Regarding “l\/lotion Debtors for Entry of Order
(1) Establishing Procedures for lnterim Compensation and Reimbursement of
Expenses of Professionals and (ll) Granting Related Relief"’ [D.l. 144] [D.l.
171; filed January 9, 20l9]

Status: On January 9, 2019, the Debtors filed a certification of no objection in connection
with this matter. Consequently, a hearing with respect to this matter is only
required to the extent that the Court has any questions or concerns

12. Application of Debtors for Authorization to Retain and Ernploy FTl Consulting, lnc.
as Financial Advisor for Debtors Nunc Pro Tt¢nc to the Petition Date [D.l. 147; filed
December 21, 2018]

RLFl 20603095v.]

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 10 of 13

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST)', extended to

January 9, 2019 at 10:00 a.m. (EST) for the U.S.
Trustee only

Responses/Objections Received:

 

A.

informal comment from the U.S. Trustee

Related Documents:

Status:

Certification of Counsel Concerning Order Authorizing Debtors for
Authorization to Retain and Employ FTI Consulting, Inc. as Financial
Advisor for Debtors Nunc Pro Tunc to the Petition Date [D.l. l'73', filed
January 9, 2019]

The Debtors have resolved the informal comments received from the U.S. Trustee
in connection with this matter. in that regard, on January 9, 2019, the Debtors
filed a certification of counsel attaching a revised form of agreed order in
connection with this matter. Consequently, a hearing with respect to this matter is
only required to the extent that the Court has any questions or concerns

III. UNCONTESTED MATTERS GOING FORWARD:

13. Motion of Debtors Pursuant to ll U.S.C. §§ 105(a) and 362 for Entry of interim and
Final Orders Establishing Notification Provisions and Approving Restrictions on (A)
Certain Transfers of interests in Debtors and (B) Claims of Certain Worthless Stock
Deductions [D.l. 9; filed December l2, 2018]

Response/Obi ection Deadline: January 4, 2019 at 4:00 p.m. (EST)

Responses/Obiections Received: None

 

Related Documents:

ii.

iii.

RLF] 20603095v.i

interim Order Establishing Notification Procedures and Approving
Restrictions on (A) Certain Transfers of interests in the Debtors and (B)
Claims of Certain Worthless Stock Deductions [D.I. 128; filed December l7,
2018]

Notice of (A) Entry of “Interirn Order Establishing Notification Procedures
and Approving Restrictions on (A) Certain Transfers of lnterests in the
Debtors and (B) Claims of Certain Worthless Stock Deductions” and (B)
Scheduling ofa Final Hearing Thereon [D.l. 129; filed December 17, 2018]

Affidavit of Publication [D.l. 146; filed December 21, 2018]

10

l4.

15.

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 11 of 13

Status: The Debtors anticipate submitting a revised form of unopposed order in
connection with this matter under a certification of no objection prior to the
hearing Consequently, a hearing in connection with this matter should only be
required if the Court has any questions or concerns

Application of Debtors Pursuant to ll U.S.C. § 327(a), Fed. R. Banl<r. P. 2014(a)
and 2016, and Local Rules 2014-l and 20l6-l for Authority to Retain and Employ
Weil Gotshal & Manges LLP as Attorneys for the Debtors Effective as of the Petition
Date [D.l. l42; filed December 2l, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST); extended to
January 9, 2019 at 10:00 a.m. (EST) for the U.S.
Trustee only

 

Responses/Obiections Received:

A. lnformal comment from the U.S. Trustee

Related Documents:

i. Supplemental Declaration in Support of Application of Debtors Pursuant to
ll U.S.C. § 327(a), Fed. R. Banki‘. P. 2014(a) and 2016, and Local Rules
2014-l and 2016-1 for Authority to Retain and Employ Weil Gotshal &
Manges LLP as Attorneys for the Debtors Effective as of the Petition Date
[D.I. 175; filed January 9, 2019]

Status: The Debtors have resolved the informal comments received from the U.S. Trustee
in connection with this matter. in that regard, the Debtors anticipate submitting a
revised form of agreed order in connection with this matter under a certification
of counsel prior to the hearing Consequently, a hearing in connection with this
matter should only be required if the Court has any questions or concerns

i\/lotion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 327, and 330 for Authority to
Employ Professionals Used in Ordinary Course of Business [D.I. 145; filed
December 2l, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST); extended to
January 9, 2019 at 10:00 a.m. (EST) for the U.S.
Trustee only

Responses/Obiections Received:

A. lnformai comment from the U.S. Trustee

11

RLFl 20603095v.l

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 12 of 13

Related Documents:

i. Declaration in Support of l\/lotion of Debtors Pursuant to 11 U.S.C. §§ 105(a),
327, and 330 for Authority to Employ Professionals Used in Ordinary Course
of Business [D.i. 174; filed January 9, 2019]

Status: The Debtors have resolved the informal comments received from the U.S. Trustee
in connection with this matter. in that regard, the Debtors anticipate submitting a
revised form of agreed order in connection with this matter under a certification
of counsel prior to the hearing Consequently, a hearing in connection with this
matter should only be required if the Court has any questions or concerns

16. Application of the Debtors Requesting Entry of an Order Authorizing Employment
and Retention of Prime Clerk LLC as Administrative Advisor Ntmc Pro Ttmc to the
Petition Date [D.l. 1483 filed December 21, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST); extended to
January 9, 2019 at 10:00 a.m. (EST) for the U.S.
Trustee only

Responses/Obiections Received:

A. informal comment from the U.S. Trustee

Status: '1` he Debtors have resolved the informal comments received from the U.S. Trustee
in connection with this matter. in that regard, the Debtors anticipate submitting
an unopposed form of order in connection with this matter under a certification of
no objection prior to the hearing Consequently, a hearing in connection with this
matter should only be required if the Court has any questions or concerns

17. Application of Debtors Pursuant to 11 U.S.C. §§ 327 and 328 and Fed. R. Bankr. P.
2014 and 2016 Requesting Entry of an Order Authorizing Debtors to Retain
Centerview Partners LLC as investment Banl<er for Debtors Ntr.nc Pro Ttmc to
Petition Date [D.i. 149; filed December 21, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST); extended to
January 9, 2019 at 10:00 a.m. (EST) for the U.S.
Trustee only

Resnonses/Obiections Received:
A. informal comment from the U.S. Trustee
Status: The Debtors have resolved the informal comments received from the U.S. Trustee

in connection with this matter. in that regard, the Debtors anticipate submitting a
revised form of agreed order in connection with this matter under a certification

12

RLFl 20603095v.1

Case 18-12794-KG Doc 177 Filed 01/09/19 Page 13 of 13

of counsel prior to the hearing Consequently, a hearing in connection with this
matter should only be required if the Court has any questions or concerns

Dated: January 9, 2019
Wilmington, Delaware

 

 

 

Brett l\/l. i-iaywoo (No. 6166)

Travis J. Cuomo (No. 6501)

RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square

920 North King Street

Wilmington, Delaware 19801

Telephone: (3 02) 651-7700

Facsimile: (302) 651-7701

_and_

Gary T. Holtzer (admitted pro hac vice)
Ronit J. Berl<ovich (admitted pro hac vice)
.lessica Liou (admitted pro hac vice)
Kevin Bostel (admitted pro hac vice)
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New Yorl<, New Yorl< 10153

Telephone: (212) 310~8000

Facsimile: (212) 310-8007

Proposed Attorneysfor Debtors
and Debtors in Possession

13

RLFl 20603095v.1

